Case 8-21-70611-reg   Doc 23-3    Filed 04/16/21   Entered 04/16/21 15:25:50




                                  Exhibit 2

                                 DIP Budget
       Case 8-21-70611-reg        Doc 23-3     Filed 04/16/21      Entered 04/16/21 15:25:50



                           BARNET L. LIBERMAN DIP FINANCING BUDGET 13 WEEKS


LOCATION                   EH               HUDSON

COMMON CHARGES                   3,092.00

HOME MAINTENANCE                  250.00         50.00
EMERGENCY HEAT REPAIR"3"                                  "3" $7,000.00 ONE TIME REPAIR
ELECTRICITY                        200.00      1,000.00
HEAT                               400.00
WATER                               25.00
TELEPHONE ‐INTERNET                200.00       200.00
FOOD & WINE                      1,000.00
CLOTHING                           100.00
LAUNDRY/DRY CLEAN                   50.00
PERSONAL CARE                      200.00
MEDICAL                            600.00
CAR/COMMUTE                        145.00
ENTERTAINMENT                      200.00
INSURANCE                          300.00
CAR INSURANCE                      138.00
FAMILY COUNCELING                2,784.00
CHARITY                            100.00
ADMINISTRATIVE SUPPORT           2,000.00
ACCOUNTING SERVICES              3,332.00
BANKRUPCY COUNSEL               10,000.00
TOTAL PER MONTH                 25,116.00      1,250.00
13 WEEKS BUDGET                 75,348.00      3,750.00

TOTAL PROJECTED BUDGET:         79,098.00

EMERGENCY HEAT REPAIR"3"           7,000



TOTAL BUDGET + EMERGENCY          86,098
